Citation Nr: 1144275	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disability.  

In March 2010, the Veteran testified before the Board at a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in December 2010, at which time the Board remanded the claims for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

A low back disability, diagnosed as degenerative joint disease with moderate multilevel degenerative disc disease and foraminal and spinal stenosis, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2005 letter, sent prior to the initial July 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a March 2009 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the March 2009 letter was issued after the initial July 2005 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2009 letter was issued, the Veteran's claim was readjudicated in the April 2009, January 2010, May 2011, and August 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records, as well as his Social Security Administration  (SSA) records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records. 

Additionally, the Veteran was afforded a VA examination in November 2009 in order to adjudicate his service connection claim.  The Board finds that the opinion was based upon interview with the Veteran, a thorough review of the record, and a full examination.  Furthermore, a VHA opinion from an orthopedic specialist was obtained in June 2010.  The Board finds that both examiners' offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered are sufficient to decide the Veteran's claim. 

The Board remanded the Veteran's claim in December 2010 in order to for the RO to consider newly submitted evidence from the Veteran.  As such directives have been substantially complied with, no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that while in service, he was standing on a ladder in the mess hall, cleaning lights from the ceiling, when he lost his footing, fell, and landed on his back.  He contends that he has suffered from back pain ever since that injury.  He further contends that although he injured his back on-the-job in March 2006, that injury only aggravated his previous back disability sustained in service.  Therefore, he claims that service connection is warranted for a low back disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that in December 1969, the Veteran was hospitalized when he fell from a ladder onto his back.  Throughout the 21 day hospitalization, he reported having continuing low back and left hip pain.  He was felt to be making very little improvement despite conservative treatment and physical therapy.  He began to complain of headaches and seeing spots behind his eyes.  A psychiatric consultation was obtained, with the impression that the Veteran was preoccupied with his pain and that further hospitalization would only make the situation worse.  It was noted that spinal X-ray was negative.  The diagnosis, after physical examination on discharge, was lumbosacral strain with severe psychosomatic overlay.  The Veteran was placed on physical profile until early January 1970 and went on convalescent leave.  Upon return, he stated that he had fallen in the airport causing re-injury to the back.  Physical examination showed back pain at the middle of the back.  There was numbness in the lateral aspect of the left thigh.  He had also injured his left hip when he fell.  He reported seeing spots behind his eyes.  The examining physician saw nothing of particular note, but the Veteran was using crutches.  He was placed on pain medication.  The examiner reviewed the previous psychiatric evaluation reflecting low back pain that was out of proportion to the orthopedic findings.  It was thought that the Veteran was trying to "manipulate the situation," and did not need crutches.  On September 1970 separation examination, the Veteran signed a statement that there was no change in his physical condition.  He denied any back pain or related symptoms.  

Post-service private treatment records reflect that in December 1996, the Veteran had lifted a heavy object and experienced low back pain.  The diagnosis was a muscular strain or spasm.  In August 1999, the Veteran had an onset of upper back pain.  He only noticed pain in his upper back and chest.  The diagnosis was osteochondritis.  In November 2002, the Veteran complained of neck pain and tingling in his arms.  He also had low back pain.  There was no known recent injury.  In December 2003, the Veteran reported having had back pain for a couple of months.  There was no history of injury.  In January 2004, he reported that his low back pain had been better with anti-inflammatory medication.  These records, dated from 1996 onward, do not demonstrate any other back pathology related to previous injury.

In March 2006, the Veteran injured his back on-the-job.  At that time, he was working as a truck driver and deliverer of dairy cartons.  When he tried to move a pallet of dairy cartons, they began to fall and he attempted to stop them from falling by leaning in to them.  He felt fine following this incident, but then experienced significant low back pain the following morning.  At that time, he reported that in the past, he had injured his back in service, at which time had he had been hospitalized.  He stated that he did not have any particular residuals from the service injury, but did have back pain from time to time.  Physical examination resulted in a diagnosis of lumbar strain.  X-ray examination showed localized degenerative disc disease at the L5-S1 level.  In May 2006, the Veteran reported having fallen in service, sustaining a back injury.  Over the years, he had had some discomfort in his back.  However, he had reinjured his back while unloading a truck on-the-job in March 2006.  He was back at work, however, he still had pain at times that would radiate to his left buttock region.  It was determined that his lumbar strain had resolved.  There continued to be underlying degenerative arthritis of the spine.  

In September 2007, the Veteran's private physician, Dr. J.D., submitted a statement that he had seen the Veteran in November 2006 for a flare-up of back pain.  The Veteran had informed him that he had sustained a back injury in the military decades previously, with resulting mild intermittent back pain.  In May 2006, he had sustained a new back injury twisting and jumping to avoid falling milk crates.  

In September 2007, the Veteran's other private physician, Dr. C.G., submitted a statement that he had evaluated the Veteran twice in December 2006.  The Veteran had reported to him that he had had back pain since 1970.  He had not provided any details of the injury.  The physician stated that based upon his short treatment of the Veteran and the lack of history known, he was unable to state that the injury in 1970 caused or contributed to the Veteran's current disability.  Though, it was certainly possible that the injury caused or accelerated arthritis or arthrosis.  He could not confirm that theory.  

VA treatment records reflect that in December 2008, the Veteran was undergoing physical therapy for the low back.  He reported having had back pain for 30 years, ever since service.  The pain had been increasing for the past ten years.  A December 2008 X-ray examination showed minimal to mild degenerative changes in the lumbar spine.  A February 2009 MRI examination showed moderate multilevel degenerative disc disease and moderate central spinal canal stenosis.

On January 2009 SSA disability examination, the Veteran reported having had low back pain ever since he fall from a ladder in service.  The assessment was low back pain with a normal neuromuscular examination.  

On November 2009 VA examination, the examiner reviewed the service treatment records and noted that the service treatment records did reflect that the Veteran injured his low back when falling off of a ladder in service, as the Veteran reported.  In reviewing the records of hospitalization, there was no indication of an objective back disability, on physical examination or on X-ray examination.  The examiner noted that there was an emotional overlay to his back symptoms in service.  The Veteran reported that when he went through the discharge procedures on separation from service, he had chosen to stand in the non-injury line because he did not want to stay in service for a longer period of time.  Following service, he continued to have low back pain, however, the pain had not been debilitating.  Since the March 2006 injury, he had had worsening back pain which was treated conservatively.  Physical examination showed slight tenderness to the spinous process, particularly at L5 and S1.  Forward flexion was restricted to 50 degrees.  Neurological examination was intact.  After reviewing the VA treatment records, including radiological examinations, the examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine with moderate multilevel degenerative disc and facet disease with foraminal and spinal stenosis.  The examiner concluded that the Veteran current low back disability was not as least as likely as not caused or the result of the 1969 fall from the ladder.  The examiner explained that the service records showed no objective disability of the spine at that time.  The examiner found it to be significant that there was indication of overemphasis and fixation on the back pain.  A review of the March 2006 records showed no indication that any pre-existing degenerative changes had worsened.  The examiner explained that if there had been any significant back injury in 1969, the 2006 X-rays would have shown a clear progression of arthritis, but such was not noted.  Instead, there was an indication of significant degenerative progression following the 2006 injury.

At his March 2010 hearing before the Board, the Veteran stated that a few years following his separation from service, he had sought medical treatment for his back.  He purchased a back brace in around 1976 and wasn't able to complete heavy lifting.  

In March 2010, the Veteran submitted lay statements from his family members concerning his back pain.  His wife stated that she had met the Veteran in 1986, and that ever since she had known him, he had suffered from severe back pain.  His two brothers stated that upon returning home from service, the Veteran had back pain that had continued into the present day.   

In June 2010, the case was sent for a VHA opinion.  At that time, an orthopedic specialist reviewed the Veteran's claims file and determined that the Veteran's current low back disability was not related to the in-service back injury.  The specialist felt it to be significant that no significant orthopedic injury was noted at the time of the in-service injury or in the military file.  Also, on separation examination, the Veteran stated twice that there had been no significant change to his health.  In reviewing the claims file, including the records related to the March 2006 industrial accident, the specialist determined that the Veteran's lumbar disc disease was primarily age-related and was exacerbated by his on-the-job injury.  It was significant that there was no documentation of an ongoing back disability prior to the industrial claim, which occurred 36 years following service discharge.  

VA treatment records reflect that in June 2011, the Veteran's physician stated that the Veteran had chronic back pain that was as likely as not related to the previous injury sustained in service.  The physician had been following the Veteran for control of his back pain.  

The Board has first considered whether service connection is warranted for a low back disability on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in 1970.  As such, presumptive service connection is not warranted for a back disorder.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

An evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places great probative weight on the November 2009 VA opinion and June 2010 VHA opinion determining that the Veteran's current low back disability was not related to his service.  First, the Board finds that both opinions contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the Board finds it to be significant and highly probative that the June 2010 VHA opinion was provided by a chief orthopedic specialist.  With regard to the contend of the opinions, both examiners were in agreement that the medical evidence of record simply did not support a finding that the current back disability was related to the in-service back injury.  Such was the case because the service treatment records, although showing a lengthy hospitalization, did not demonstrate any objective evidence of a chronic low back injury or disability.  Furthermore, there was a lack of continuity of symptoms in the thirty years following service.  Finally, the X-rays and treatment records surrounding the March 2006 on-the-job injury did not show the existence of any previous back injury.  Thus, the examiners' determined that the Veteran's current low back disability was instead due to the March 2006 injury, as well as generally to the aging process. 

By contrast, the Board finds that the three positive opinions in this case are not accompanied by any adequate rationale.  First, the two September 2007 private opinions, as well as the June 2011 VA opinion, are based entirely on a factual history supplied by the Veteran and the Board is not bound by such opinions.  

In this regard, the Board notes that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.   Id. at 179.  In Kowalski, the Court declared, however, that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the veteran.  Id. at 432-33.  In Coburn, the Court held that the Board erred in failing to assess the veteran's credibility in reporting the statements to the medical examiner.  Id. at 433.  

To that extent, all three opinions are based upon the Veteran's report that he had injured his back when he fell from a ladder in service and was hospitalized for 21 days.  However, none of the opinions address the service treatment records that suggest that the Veteran was over-exaggerating his pain during the hospitalization, that his back pain was considered to have a severe psychosomatic overlay, and that there was no objective indication of a chronic back injury in service, confirmed on X-ray examination.  The opinions also do not address the impact of the March 2006 on-the-job injury on the Veteran's current back disability, and such an incident cannot be ignored in this instance.  Thus, the Board finds that the Veteran was not credible in reporting the history of his back disability to the opining physicians, as his report is incomplete and omits key factual considerations.  

Furthermore, the Board finds that the opinions do not provide an adequate rationale in finding that the Veteran's in-service injury caused his current back disability.  If the examiner does not provide a rationale for the opinion, this weighs against the probative value of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In that regard, Dr. J. D. did not provide any definite opinion regarding the etiology of the Veteran's back disability, stating only the information that the Veteran had reported to him.  Dr. C.G. stated that the reported in-service injury could have accelerated the Veteran's arthritis, but such could not be confirmed.  Finally, the June 2011 VA physician stated only that the in-service back injury likely caused the current back disability.  Clearly, none of the three positive opinions in this case are accompanied by a rationale to explain the purported relationship between the in-service injury and the current back disability.  Moreover, Dr. C.G.'s opinion is purely speculative, as he stated that he could not offer any sort of definitive opinion between the in-service injury and current arthritis.  Absent such an explanation or rationale, the Board accordingly finds the opinion to be of lower probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Thus, in reviewing and evaluating the positive evidence in this case, the Board finds that all three opinions are outweighed by the November 2009 and June 2010 VA and VHA opinions.  The VA and VHA opinions took into consideration the totality of the medical evidence in this case and were based upon an accurate factual background.  Thus, in finding that the competent and probative evidence in this case weighs against the Veteran's claim, the claim must be denied.

The Board notes that the Veteran and his family members have contended on his own behalf that his current low back disability is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's low back disability and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service back pain and injury and his current manifestations of a low back disability, and his family members are competent to describe their observing the Veteran with back pain following separation from service, the Board accords the statements regarding the etiology of the Veteran's low back disability little probative value as the Veteran and his family are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran and his family have offered only conclusory statements regarding the relationship between his in-service back pain and his current back disability.  In contrast, the November 2009 VA examiner and the June 2011 VHA specialist took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his back disability.  Therefore, the Board accords greater probative weight to the November 2009 VA examiner's opinion and June 2011 VHA specialist's opinion. 

Additionally, to the extent that the Veteran has contended that he has experienced back symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contention.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that there is a lack of evidence of a chronic back disability for many years following service.  The first indication of low back was in 1996, 26 years following service.  Moreover, the records dated in the 1990s do not reflect any report from the Veteran that he injured his back in service or had had back pain since service.  Such contentions appear in his treatment records beginning in 2006, when he filed a claim for service connection for a back disability, more than 36 years following service and following an on-the-job back injury.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had back pain since service, is inconsistent with the contemporaneous evidence.  Therefore, the Veteran's lay assertions of continuity of back symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of back symptomatology to be not credible. 




	(CONTINUED ON NEXT PAGE)



In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for a low back disability is denied.



____________________________________________
C.TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


